                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 JANE DOE                                                           CIVIL ACTION

                         v.                                         NO. 15-2085

 MERCY CATHOLIC MEDICAL
 CENTER

                                                            ORDER

          AND NOW this 24th day of June, 2019, it is hereby ORDERED that the Plaintiff’s

Motion to Amend the Complaint, and to Reinstate State Law Claims, is DENIED. The reasons

will be set forth in the subsequent Memorandum.

                                                                        BY THE COURT:

                                                                        s/ Michael M. Baylson
                                                                        _______________________________
                                                                        MICHAEL M. BAYLSON, U.S.D.J.




O:\CIVIL 15\15-2085 doe v. mercy catholic\15cv2085 order 06242019.doc
